DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 25-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0259909) in view of Livesay et al. (US 2014/0369031) and further in view of Porciatti (US 10,145,536).
Regarding claims 19 and 20, Wang et al. discloses a false ceiling (ceiling panels 4, see Fig. 1, Para. 0017) comprising: a plurality of T-profiles (1(10, 1(11),100, see Figs. 1 and 4, Para. 0017, 0023-0025) having respective longitudinal axes and arranged according to a grid, in which each T-profile has a lower wall (see Figs. 4 and 5) with a width and in which the grid has a center distance between the longitudinal axes of T-profiles that are parallel and adjacent to one another, and a plurality of lighting devices (lighting element 12, see Figs. 4 and 5, Para. 0017, 0030) having an elongated parallelepiped shape with a length comparable to said center distance between the longitudinal axes of the T-profiles parallel and adjacent to one another, wherein said lighting devices are fixed with the lower walls of said T- profiles.
However, Wang et al. is silent with respect to the lighting device has height of less than 15 mm with a width equal to the width of said T-profiles, capable of being fixed to the lower wall of a T-profile by double-sided adhesive tape, clips, magnetic elements, or snap-fit formations, as recited in claim 20.
Livesay et al. teaches a light source (3504, see Fig. 35, Para. 0239) attached on a grid (3500) via magnetic contacts (3506, see Fig. 35); wherein the light source (3504) preferably has a thickness less than 5 mm such that the office space side of the ceiling tile (3502) can be essentially flush with the emitting surface of the self-cooling recycling solid state light source (3504, see Para. 0239) and the a width equal to the width of said T-profiles.
Porciatti teaches an overall partially lit indirect lighting T-bar (110, see Fig. 9) can be installed between other T-bars T within a dropped ceiling (Fig. 9). Furthermore, a slot at a midpoint in the partially lit indirect lighting T-bar (110, see Fig. 9) similar to the slot (26, see Fig. 2) of the T-bar (10, see Figs. 2 and 5) can support a short T-bar T′ coupled thereto. Also, shorter versions of the T-bar (10’) can also attach to the partially lit indirect lighting T-bar (110) and to other T-bars T, so that additional different shapes of lighting and arrangements of lighting within the ceiling can be provided (see Col. 9; lines 26-34).
Therefore, in view of Livesay et al. and Porciatti, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form Wang et al.’s lighting device to height of less than 15 mm and the width to be comparable to the width of said T-profiles for thereby the lighting device can be attached and supported by suspended ceilings without affecting the seismic properties of the ceiling. One would have been motivated to make this combination to provide an improved lighting device and it can be easily integrated in an aesthetically pleasing manner into commercial lighting applications.

Regarding claim 21, Wang et al. further discloses comprising a casing (a reflective shade 121, see Fig. 4, Para. 0030) having a C-shaped cross-section.

Regarding claim 22, the teachings of Wang et al. have been discussed above.
However, Wang et al. is silent with respect to said casing is formed by extrusion of metal material, pressing of sheet metal, extrusion of a plastic material, pressing of a plastic material, or folding of sheet metal.
Livesay et al. further teaches utilize high thermal conductivity metals for the mostly reflective partially transmitting thermally conductive elements.
Therefore, in view of Livesay et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form Wang et al.’s casing from metal such as aluminum since it exhibits high reflectivity and it is high thermal conductivity metal, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 25, Wang et al. further discloses further comprising a reflective sheet applied to an inner surface of an upper wall of said casing (see Para. 0030).

Regarding claim 26, Wang et al. further discloses comprising a reflection-control film (14, see Fig. 4 and 5, Para. 0031) applied at a light emission window of said casing.

Regarding claim 31, Wang et al. further discloses comprising a false-ceiling panel (4, see Fig. 1, Para. 0017) arranged between adjacent T-profiles (see Figs. 1 and 7), a group of the lighting devices (12) is arranged in a parallel direction on adjacent T-profiles (1(10) and 1(11). Wang et al. further discloses at least one of the main beam (2, see Figs. 1 and 9) and the front and rear cross beams (10, 11) is configured to have a beam module (100, see Figs. 5 and 9) which includes a lighting element (12, see Para. 0021).
Wang et al. discloses all the limitations of the claims, except for the lighting devices is arranged in a square around a perimeter of the false-ceiling panel (4).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form Wang et al.’s since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0259909) in view of Livesay et al. (US 2014/0369031) and Porciatti (US 10,145,536) and further in view of Pijlman et al. (US 10,281,639).
Regarding claims 15-16 and 23-24, Wang et al. further discloses comprising a plurality of electrically powered light radiation sources (a plurality of light-emitting diodes 123 disposed on the circuit board 122, see Fig. 4, Para. 0029) arranged along the bottom a surface of the casing. 
However, Wang et al. is silent with respect to the light source is arranged on one or more sides of said casing, as recited in claim 15 and 23; comprising a light guide applied between light radiation sources located on opposite sides of said casing, as recited in claim 16 and 24.
Pijlman et al. teaches a light source (110, see Fig. 12a, Col. 10; lines 19-28) is arranged on one or more sides of said casing. Pijlman et al. further teaches comprising a light guide (a light extraction layer 120 such as a light guide layer, see Fig. 12a, Col. 5; lines 3-25) applied between light radiation sources located on opposite sides of said casing.
Therefore, in view of Pijlman et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form Wang et al.’s lighting devices by providing LEDs on the side of the casing and include a light guide to receive the light beams from the light sources, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to make this combination to increase the light intensity that can be generated by the solid state lighting strip.


Response to Arguments
Applicant's arguments filed 04/27/2022 with respect to claim 19 have been fully considered but are moot because a new basis of rejection is being applied in response to the applicant's amendment to the claims. 

Allowable Subject Matter
Claims 11, 13-18, and 27-30 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest a lighting device that has height of less than 15 mm with a width comparable to the width of said T-profiles, capable of being fixed to the lower wall of a T-profile by snap-fit formations including resilient teeth configured to form a connection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875